Order filed October 26, 2015




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-15-00262-CR
                                      ____________

                  TRUMAINE MARKE WILLIAMS, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 72609

                                       ORDER

       The clerk’s record was filed May 12, 2015. Our review has determined that
relevant items have been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court’s judgment of conviction or the
trial court’s certification of the right of appeal.
       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before November 9, 2015, containing the trial court’s judgment and
the trial court’s certification of the right of appeal.

       An appeal must be dismissed if a certification showing that the defendant
has the right of appeal has not been made part of the record. Tex. R. App. P.
25.2(d); Dears, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).



                                   PER CURIAM